 Case 6:19-cv-00242-JDK Document 23 Filed 12/23/19 Page 1 of 1 PageID #: 90



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

MICHAEL IVY,                               §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §   Case No. 6:19-cv-242-JDK
                                           §
CITY OF PALESTINE,                         §
                                           §
             Defendant.                    §

                               FINAL JUDGMENT

      Pursuant to Plaintiff’s Stipulation Dismissing Plaintiff’s Verified Complaint

(Docket No. 16), the Court hereby enters final judgment.

      IT IS ORDERED that Plaintiff Michael Ivy’s claims against Defendant City

of Palestine are DISMISSED WITHOUT PREJUDICE.

      All motions not previously ruled on are DENIED.

      The Clerk of the Court is directed to close this case.

      So ORDERED and SIGNED this 23rd day of December, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                          1
